Title: From George Washington to Philip John Schuyler, 8 May 1782
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear sir
                            Head Quarters 8th May 1782
                        
                        I have been favoured with your Letter of the 20th April.
                        I should be very happy in an Opportunity to accept your kind Invitation of a Visit to Albany—but my
                            particular Circumstances & Expectations at this Moment, prevent that pleasure at this Time.
                        Mrs Washington joins me in a request that her best Compliments  may, with mine, be presented to Mrs Schuyler.
                            With very great Regard I am D. Sir Your &c.
                    